Devens, J.
The fact that a person has endeavored to avoid arrest, or to escape therefrom, is to be considered by the jury as bearing upon the question of his guilt, and is of greater or less weight as the time when, or the circumstances under which it takes place, may reveal, or fail to do so, an intention to evade justice. Best on Presumptions, § 248. In the case at bar, it would be for the jury to say whether the defendant was not acquainted with the charge made against him when he was *416arrested upon the capias issued by the court, especially in view of the fact that he had recognized to appear before the court to answer for the same offence, and that a previous indictment, although in a different form, had been found against him, and this even if it did not distinctly appear that the officers at the time informed him of the nature of the indictment. Nor was it without relevancy that the defendant was found an hour or two after his escape in the company of the person with whom the offence charged was alleged to have been committed, and that he then again ran away.
In determining whether this latter person was rightly named in the indictment, it was competent to show to what name she had answered, and how she had permitted herself to be called. It was, therefore, competent to show that she herself had pleaded to a complaint in the District Court in which she had been described by the same name as that given to her in the indictment. Even if she might, if so disposed, have pleaded to a complaint in which her name was incorrectly stated, and thus simply have waived a misnomer, this consideration went to the weight of the evidence only. When one answers to a name, it is certainly evidence that such is either his true name or one by which he consents to be known,"although it is possible that he may do so merely because he considers the matter unimportant, and explanation therefore unnecessary. Nor is it of consequence that the name in the complaint was spelled Jeffards, while in the indictment it was spelled Jefferds. These names apparently are idem sonans; certainly they might have been found so to be by the jury. Commonwealth v. Donovan, 13 Allen, 571. Commonwealth v. Warren, 143 Mass. 568. Upon this question there was also additional evidence, and as upon this branch of the case the court gave full instructions, which were not excepted to, there can be no reason to think that the defendant has suffered any injustice.

Exceptions overruled.